Citation Nr: 1537985	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for gastric ulcer with gastritis, gastroesophageal reflux disease (GERD), and chronic diarrhea.  

2.  Entitlement to a compensable rating for deviated nasal septum.  

3.  Entitlement to a rating greater than 30 percent for bilateral pes planus for the period prior to July 14, 2014; and entitlement to a rating greater than 50 percent for the period from July 14, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from February 1996 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In March 2015, the Veteran waived the right to a hearing.  Any pending hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The Board acknowledges that additional relevant evidence was added to the record following the April 2014 supplemental statement of the case (addressing GERD and deviated septum).  In the August 2015 Appellant's Brief, the representative waived RO consideration and requested that the Board decide the appeal on the merits.   

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  The predominant disability picture associated with gastric ulcer with gastritis, GERD, and chronic diarrhea is best reflected in Diagnostic Code 7319.  

2.  The Veteran's service-connected digestive disorders are manifested by severe symptoms with more or less constant abdominal distress.  

3.  The Veteran's deviated nasal septum is due to trauma and is manifested by 50 percent obstruction of the nasal passage on both sides.  

4.  For that portion of the appeal period prior to July 14, 2014, the disability picture more nearly approximates pronounced pes planus of the feet.  

5.  50 percent is the maximum schedular rating for bilateral pes planus.    


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, and no more, for gastric ulcer with gastritis, GERD, and chronic diarrhea are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.113, 4.114, Diagnostic Codes 7304, 7319, 7346 (2015).  

2.  The criteria for a 10 percent rating, and no more, for deviated septum are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code 6502 (2015).  

3.  For that portion of the appeal period prior to July 14, 2014, the criteria for a 50 percent rating, and no more, for bilateral pes planus are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

4.  For the period from July 14, 2014, the criteria for a rating greater than 50 percent for bilateral pes planus are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March, May and September 2012, VA notified the Veteran of the information and evidence needed to substantiate his claims.  The letters also provided notice as to how VA assigns disability ratings and effective dates.  The appeal as to the evaluation for the service-connected digestive disorders is a downstream issue and additional notification is not required.  The claims were most recently readjudicated in April 2014 and October 2014 supplemental statements of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and private medical records.  The Veteran was provided numerous examinations throughout the appeal period.  The examinations contain findings necessary for rating purposes and are adequate.  Additional examinations are not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 



Rating for gastric ulcer with gastritis, GERD, and chronic diarrhea

In June 2012, the RO granted service connection for gastric ulcer with gastritis, GERD and chronic diarrhea associated with cluster headaches and assigned a 20 percent rating from February 28, 2012.  The Veteran disagreed with the rating and perfected this appeal.  

The RO evaluated the Veteran's disability pursuant to Diagnostic Code 7304.  Under this provision, gastric ulcers are rated as follows: severe, pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health (60 percent); moderately severe, less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year (40 percent); moderate, with recurring episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or with continuous moderate manifestations (20 percent); and mild, with recurring symptoms once or twice yearly (10 percent).  38 C.F.R. § 4.114, Diagnostic Code 7304.

In addition to gastric ulcers and gastritis, the Veteran is also service-connected for GERD and chronic diarrhea.  The rating schedule does not include a diagnostic code for GERD and it is rated as analogous to hiatal hernia.  See 38 C.F.R. § 4.20.  Hiatal hernia is evaluated as follows: symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60 percent); persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30 percent); and with two or more of the symptoms for the 30 percent evaluation of less severity (10 percent).  38 C.F.R. § 4.114, Diagnostic Code 7346.

The rating schedule also does not contain a diagnostic code specifically for chronic diarrhea.  A closely related condition is irritable colon syndrome (spastic colitis, mucous colitis, etc.), which is rated as follows: severe - diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress (30 percent); moderate - frequent episodes of bowel disturbance with abdominal distress (10 percent); and mild - disturbances of bowel function with occasional episodes of abdominal distress (0 percent).  38 C.F.R. § 4.114, Diagnostic Code 7319.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. 
38 C.F.R. § 4.113. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

The Veteran underwent a VA intestinal examination in March 2012.  Diagnosis was chronic diarrhea.  He reported 2-3 loose to watery stools daily.  Sometimes he had more formed stools, but never had "normal" caliber stools.  He described cramping relieved by having a bowel movement.  Once every week or two he felt bloated, but he had no difficulty with zipping pants, etc.  There was nausea and rare vomiting associated with GERD.  The examiner indicated that the Veteran did not have episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition.  There was no weight loss or malnutrition due to the intestinal condition.  

On VA stomach and duodenal conditions examination in March 2012, the diagnoses were gastric ulcer and gastritis.  He did not have nausea as long as he took his medication.  He had recurring episodes of symptoms that were not severe 4 or more times a year, and recurring episodes of severe symptoms that also occurred 4 or more times a year.  Abdominal pain was relieved by standard ulcer therapy.  There was periodic and mild vomiting.  He reported 3 incapacitating episodes a year lasting less than a day.  The Veteran indicated that he had a complete blood work up this past fall in 2011 that was negative/normal, including hemoglobin.  The examiner stated that symptoms were controlled as long as he took his medication as prescribed.  

The Veteran underwent a VA esophageal conditions examination in May 2012.  Diagnosis was GERD.  He described a nagging pain in the left chest area which radiated in to the left posterior shoulder.  He required continuous medication.  Signs and symptoms of GERD included substernal arm or shoulder pain and mild nausea and vomiting.  The Veteran reported he was essentially asymptomatic as long as he took his medication.  If he missed a dose, he may develop symptoms as listed.  

In June 2012, the Veteran submitted a statement complaining about his May 2012 examination.  He stated that he had abdominal pain and persistent recurrent epigastric distress and regurgitation.  He also reported recurrent nausea 10 days or more and vomiting 4 or more times a year.  He stated that he had symptoms on medication and if he missed a dose, the symptoms would be severe and incapacitating.  He also reported frequent bowel disturbance and abdominal distress.  He further stated that his stomach condition has caused him to miss work numerous times and the medication did not always control the symptoms.  He indicated that he wanted a single 60 percent rating for all gastric disorders.  

In an October 2012 statement, the Veteran again stated that he wanted a 60 percent rating.  He reported that he was in constant pain and discomfort.  He could not perform his duties at work even with medication and had missed numerous days of work and had been reprimanded.  

In January 2013, the RO received Disability Benefits Questionnaires (DBQ) that were completed by a private provider (nurse practitioner) in October 2012.  The intestinal condition DBQ notes diagnoses of IBS and chronic diarrhea.  Signs and symptoms attributable to the intestinal condition included diarrhea 3-4 times a day, alternating diarrhea and constipation, and abdominal distention.  He also had nausea and vomiting due to GERD.  The examiner noted frequent episodes of bowel disturbance with abdominal distress.  There was no weight loss or malnutrition.  

The DBQ for esophageal conditions notes a diagnosis of GERD.  The examiner noted the Veteran had persistently recurrent epigastric distress 4 or more times a year lasting 1-9 days.  He also had pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance, nausea and vomiting.  He did not have anemia, weight loss, hematemesis or melena.  Laboratory testing was within normal limits.  The examiner stated that the intestinal condition did not impact his ability to work.  

A December 2012 statement from the Veteran's supervisor indicates he had known the Veteran for approximately 10 years and had witnessed him having numerous incapacitating episodes because of severe diarrhea, vomiting, nausea, heartburn, sharp stomach and lower abdominal pain, and arm and shoulder pain.  He complained of these issues several times a week and had been sent home from work many times.  He had used a lot of sick leave and was recently given a written warning regarding sick leave usage.  A January 2013 statement from a fellow employee provides similar observations.  

The Veteran most recently underwent a VA esophageal condition examination in November 2014.  At that time, his height was 5'9" and weight was 195 pounds.  He reported that his symptoms were getting worse with time.  He took Lanspro.  He reported persistently recurrent epigastric distress 4 or more times a year lasting 10 days or more.  He also experienced dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance, and recurrent nausea and vomiting.  No anemia or weight loss was noted.  The Veteran missed work due to nausea and vomiting.  

The November 2014 DBQ for intestinal conditions notes a diagnosis of chronic diarrhea.  The Veteran reported diarrhea 4-5 times per day and occasional constipation.  Every day he felt distended, greatest in the upper abdomen.  He had occasional nausea and vomiting.  He reported more or less constant abdominal distress.  There was no weight loss or malnutrition.  If he had severe diarrhea he would miss work because he could not have access to a bathroom.  

The November 2014 DBQ for stomach conditions notes diagnoses of gastric ulcer and hypertrophic gastritis.  The Veteran reported recurrent episodes of non-severe symptoms 2 times a year lasting 10 days or more and recurring episodes of severe symptoms 4 or more times a year lasting 10 days or more.  He reported continuous abdominal pain unrelieved by standard ulcer therapy.  He was hospitalized in 2007 with a gastric ulcer but had not had incapacitating episodes since.  The midepigastrium was tender on palpation.  

On review, the Veteran reports significant symptoms related to his service-connected digestive conditions.  The Veteran is competent to report his symptoms and their perceived severity.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Review of the June 2012 rating decision shows the RO found the symptoms warranted a 10 percent rating under Diagnostic Code 7304 (gastric ulcer), but due to his additional symptoms of diarrhea and disturbances of bowel function, assigned the next higher evaluation of 20 percent.  In the 2015 Appellant's Brief, the representative argued that the predominant disability was IBS and that a 30 percent rating was warranted under Diagnostic Code 7319.  

Review of the multiple examinations contained in the claims folder, as well as outpatient records, indicates the Veteran's complaints are generally related to stomach or abdominal distress.  Thus, the predominant disability appears to be best reflected by Diagnostic Code 7319 which contemplates episodes of abdominal distress.  The Board observes that the complaints have varied throughout the appeal period, but resolving reasonable doubt in the Veteran's favor and with consideration of the Veteran's description of his gastrointestinal symptomatology without the ameliorative effects of medication, the Board finds that the disability picture related to his digestive disorders is severe and a 30 percent rating is warranted.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (providing that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria). This finding is based on the overall disability picture which includes complaints of diarrhea, stomach pain, nausea, vomiting, and epigastric pain that combine to cause significant abdominal distress and is not completely relieved by medication.  This is the maximum schedular rating available under Diagnostic Code 7319.  

In making this determination, the Board has considered the Veteran's contentions that a 60 percent rating is warranted.  The Board notes that if the service-connected digestive disorders were rated under Diagnostic Code 7304, the criteria for a rating greater than 20 percent are not met.  That is, there is no evidence of impairment of health manifested by anemia or weight loss and the overall evidence does not support a finding of recurrent incapacitating episodes due to the ulcer.  Similarly, a rating greater than 30 percent would not be warranted under Diagnostic Code 7346 as the digestive disorders are not productive of material weight loss, anemia, or other symptom combinations productive of severe impairment of health.  The severity of the overall disability does not warrant elevation to the next higher level under either of these diagnostic codes.  

Rating for deviated septum

In November 2007, the RO granted service connection for a deviated nasal septum (as related to a broken nose during service) and assigned a noncompensable rating from April 21, 2006.  In February 2012, the Veteran submitted a claim for increase.  In June 2012, the RO continued the noncompensable rating.  The Veteran disagreed and perfected this appeal.  

Pursuant to the rating schedule, a 10 percent rating is warranted for deviation of the nasal septum (traumatic only) when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  

The Veteran underwent a VA sinusitis examination in March 2012.  At that time, he reported a hit to his nose in 1996 which caused a deviated septum.  Objectively, there was not at least 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side due to the traumatic septal deviation.  The examiner stated that the Veteran had a partial obstruction of the right nasal passage due to rhinitis and the left nasal passage had similar but lesser findings.  There was minor leftward deviation of the septum.  

In January 2013, the RO received a sinusitis/rhinitis DBQ that was completed by a private physician.  The physician indicated that there was at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  There was not complete obstruction on one side due to the deviation.  

A private medical record printed in October 2014 indicates the Veteran has an obvious septal deviation which extends into both left and right sides obstructing at least 50 percent of each nostril.  

Additional DBQ was received in October 2014.  It is unclear whether this document was completed by a VA or private physician, but it shows that there is at least 50 percent obstruction of the nasal passage on both sides due to the traumatic septal deviation.  There was not complete obstruction on one side.  

The Veteran most recently underwent a VA sinus examination in November 2014.  Objectively there was at least 50 percent obstruction of the nasal passage on both sides due to the traumatic septal deviation.  There was not complete obstruction on one side.  

The Board acknowledges the findings on the March 2012 VA examination.  Subsequent examinations, however, show the Veteran's traumatic septal deviation is manifested by 50 percent obstruction of the nasal passage on both sides.  Thus, the criteria for a 10 percent rating are warranted.  This is the maximum schedular rating available under the assigned diagnostic code.  

Rating for bilateral pes planus

In December 2003, the RO granted service connection for bilateral pes planus and assigned a 10 percent rating from May 21, 2003.  On August 26, 2012, the Veteran submitted an online inquiry wherein he indicated that he would like to submit for an increase for pes planus.  A September 6, 2012, response indicates that this was accepted as a claim.  

In October 2012, the RO increased the rating for bilateral pes planus to 30 percent effective September 6, 2012.  The Veteran disagreed with the rating and perfected this appeal.  In October 2014, the rating was increased to 50 percent from July 14, 2014, resulting in staged ratings.  

Pursuant to the rating schedule, bilateral flatfoot is evaluated as follows: mild with symptoms relieved by built-up shoe or arch support (0 percent); moderate with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet (10 percent); severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (30 percent); and pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes and appliances (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5276.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

On October 2, 2012, the Veteran underwent a VA examination.  Regarding diagnoses pertaining to flat foot, the examiner listed pes planus and plantar fasciitis of both feet.  The Veteran reported pain in the arch radiating up the leg, which he rates as a 7 or 8.  He was unable to run.  He took Motrin and the inserts helped slightly.  The pain was worse in the morning and with prolonged standing.  The Veteran had pain on use of both feet and it was accentuated on use.  There was no pain on manipulation, no swelling and no calluses.  The symptoms were relieved by arch supports.  There was extreme tenderness on the plantar surface of both feet, but the tenderness was improved by orthotics.  There was decreased longitudinal arch height on weight-bearing but no objective evidence of marked deformity or marked pronation.  The weight-bearing line did not fall over or medial to the great toe.  There was no inward bowing or inward displacement or spasm of the Achilles tendon.  The Veteran did not use assistive devices.  The examiner indicated that the condition did not impact his ability to work.  Impression was mild pes planus.  

In January 2013, VA received a pes planus DBQ that was completed by a private physician on October 30, 2012.  Regarding the diagnoses pertaining to flat foot, the examiner listed plantar fasciitis, tibialis tendonitis, and pes planus of both feet.  The Veteran had pain on use of both feet, which was accentuated on use.  There was pain with manipulation and indication of swelling on use of both feet.  There were no calluses.  Per the Veteran, his symptoms were not relieved with hard foot orthotics.  There was extreme tenderness of the plantar surfaces of both feet improved by orthopedic appliances.  There was decreased longitudinal arch height on weight bearing in both feet.  There was objective evidence of marked deformity and marked pronation of both feet and the condition was improved by appliances.  The examiner stated that the weight bearing line fell medial to the great toe of both feet.  He noted that the alteration in the weight bearing line was due to laxity tibialis posterior tendon of both feet and increased pronation.  There was no deformity of the Achilles' tendon.  The physician noted that the Veteran's condition did impact his ability to work due to frequent limping and pain in both feet, which was worse after his work shift.  

A December 2012 statement by the Veteran's supervisor indicates that he had had to be reassigned to different jobs to accommodate his foot pain and he complained of pain after only standing for a short period of time.  

The Veteran most recently underwent a VA foot examination on July 14, 2014.  Diagnosis was pes planus.  He reported that during the last 12 months, the level of pain in both feet had intensified with his daily activities.  He reported a baseline level of pain of 5/10.  Pain increased with work or activity.  The Veteran had pain on use and manipulation of the feet and the pain was accentuated with both.  There was no indication of swelling on use or characteristic calluses.  He tried orthotics but remains symptomatic.  He did not have extreme tenderness on the plantar surfaces.  There was decreased longitudinal arch height of both feet on weight bearing.  There was objective evidence of marked deformity of both feet, but no marked pronation.  The weight bearing line on both feet fell over or medial to the great toe.  The examiner indicated that the alteration of the weight bearing line was caused by laxity of the tibialis tendon.  There was inward bowing of the Achilles tendon on both sides, but no marked inward displacement or severe spasm.  He also had plantar fasciitis bilaterally.  There were no additional functional limitations following repetitive motion.  The examiner stated that the listed diagnosis impacted the Veteran's ability to work.  He further commented that the current physical examination demonstrated clear evidence of pes planus, but no new physical findings.  Current x-rays showed no degenerative changes and there was radiographic evidence of depressed calcaneal pitch angle consistent with pes planus.  

As noted, the RO assigned staged ratings.  In determining whether a rating higher than 30 percent is warranted prior to July 14, 2014, the Board observes that there appears to be a substantial difference between those symptoms noted on the October 2, 2012 VA examination versus those noted on the October 30, 2012 DBQ completed by a private physician.  For example, the VA examination described the pes planus as mild and there was no evidence of marked deformity or pronation.  The DBQ, however, notes marked pronation.  The Board acknowledges that the examiner indicated additional diagnoses and it is somewhat unclear as to whether the pronation is due to the flat feet or the laxity in the tibialis posterior tendon.  Regardless, the physician listed tibialis tendonitis as a diagnosis pertaining to flat foot.  Under these circumstances, the Board will attribute the findings to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from any nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability).

The Veteran reports pain and impairment related to his pes planus and he is competent to report these symptoms.  See Layno.  He has also submitted lay statements indicating that he experiences pain in his feet and describing how this affects his employment.  Considering the findings on the October 2012 DBQ and resolving reasonable doubt in the Veteran's favor, the Board finds that for the period prior to July 14, 2014, the disability picture more nearly approximates pronounced pes planus and thus, a uniform 50 percent rating is warranted throughout the appeal period.  50 percent is the maximum schedular rating available under the assigned diagnostic code.  

Extraschedular consideration

As to all issues decided, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic codes contemplate the Veteran's reported symptoms as to all issues decided herein.  The diagnostic codes pertaining to ulcer, GERD and IBS address the Veteran's reported symptoms of abdominal and epigastric distress.  The diagnostic code pertaining to deviated septum considers the impairment (i.e. obstruction) caused by that disability.  The diagnostic code pertaining to pes planus contemplates the symptoms and objective findings related to flat feet and further allows for consideration of pain and functional impairment due to other factors.  Thus, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to the disorders addressed herein, the Veteran is also service-connected for PTSD, cluster headaches, sinusitis, chronic back strain, tinnitus, and right inguinal hernia.  The only issues being decided at this time are the evaluations for service-connected digestive disorders, deviated septum, and pes planus.  Accordingly, those are the only disabilities that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

Evidence of record shows the Veteran is employed and the Board declines to infer a claim for a total disability rating based on unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial 30 percent rating, and no more, for gastric ulcer with gastritis, GERD, and chronic diarrhea is granted, subject to the laws and regulations governing the award of monetary benefits.  

A 10 percent rating for deviated septum is granted, subject to the laws and regulations governing the award of monetary benefits.  

For that portion of the appeal period prior to July 14, 2014, a 50 percent rating, and no more, for bilateral pes planus is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the period from July 14, 2014, a rating greater than 50 percent for bilateral pes planus is denied.  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


